Citation Nr: 1200901	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  00-16 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for residuals of a cranial injury.

3.  Entitlement to service connection for an acquired psychiatric disability, to include paranoia, chronic schizophrenic reaction, social psychopathy, and inadequate personality.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from March 1961 to March 1964.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board notes that a separate decision is being issued with respect to claims of entitlement to service connection for neck and back disabilities, entitlement to a rating in excess of 30 percent for postoperative residuals of right shoulder acromioclavicular separation with degenerative changes, and entitlement to a TDIU.  This separate decision is necessary because the Veteran has offered testimony as to these issues before two different Veterans Law Judges.  The law requires that a Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal; therefore, a panel has been formed to render a separate decision on those issues.  38 U.S.C. §§ 7102(a), 7107(c); 38 C.F.R. §§ 19.3, 20.707.  

In February 2009, the Board remanded the issues in the case at hand for additional development, and the case has been returned for further appellate review.

The issues of entitlement to service connection for residuals of a cranial injury and an acquired psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent and probative evidence of record reflects that the Veteran suffers from a current bilateral knee disability that is etiologically related to his military service.  


CONCLUSION OF LAW

Service connection for a bilateral knee disability is warranted.  38 U.S.C.A. §§ 1131, 5103, 5103A, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2011)).

In light of the favorable decision as it relates to the issue of entitlement to service connection for a bilateral knee disability, any error by VA in complying with the requirements of VCAA is moot.  


II.  Service Connection

The Veteran has claimed entitlement to service connection for a bilateral knee disability, which he essentially contends developed during service.  At his September 2008 Board hearing, the Veteran reported that he injured his knees during a parachute jump.  

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran's service personnel records reflect that the Veteran was a parachutist in service, and he has submitted a service log reflecting that he made approximately 25 parachute jumps while in service.  His service treatment records also reflect that he sought treatment for his knees twice in January 1964.  The first of these records notes that the Veteran was experiencing intermittent pain and swelling in both knees, right greater than left, with prolonged standing.  A provisional diagnosis of internal derangement of the right knee was given.  The second January 1964 service treatment record notes that the Veteran reported aching, swelling, and redness of both knees with prolonged standing on guard duty.  The physician noted there was no history of knee injury, but indicated that the Veteran was a paratrooper with approximately 28 jumps since 1961.  A thorough examination was performed, and x-rays were normal.  An impression of "no demonstrable pathology" was given.  The Veteran also reported pain in the knees after prolonged standing on his January 1964 separation medical history report, although he denied having a trick or locked knee on the March 1964 separation medical history report.

The Veteran underwent a VA examination in June 2009 for the purpose of obtaining a diagnosis and etiology opinion.  The resulting examination report reflects that the Veteran reported having injured his knees in a parachute jump in service in 1961 or 1962.  He denied any treatment or evaluation for his knees.  Following review of the claims file and interview and examination of the Veteran, the examiner diagnosed minimal patellar femoral syndrome of the left and right knees.  The VA examiner opined that "There is supporting evidence that these conditions were found on or exacerbated by military service.  Bilateral knee conditions are at least as likely as not associated with military service."  

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Board acknowledges that the VA examiner does not provide much of an explanatory rationale for his opinion on this issue.  Nonetheless, the Board finds this opinion to be probative in resolving the benefit of the doubt in the Veteran's favor.  The Board notes that the examiner had access to the Veteran's claims file and that the examination report reflects his review of and familiarity with the Veteran's documented history.  This opinion takes into account the Veteran's in-service knee complaints and his performance of dozens of parachute jumps while in service.  The Board further notes that the Veteran himself is competent to report symptoms capable of lay observation, including complaints of knee pain during and after service, and that this reported history was taken into consideration by the VA examiner.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  (He may also be considered competent to offer this testimony as a former chiropractor.)  Furthermore, the Board notes that there is no contrary medical opinion of record.  Thus, the Board finds that the June 2009 VA examination report is sufficiently probative to the question at hand.  Reasonable doubt may therefore be resolved in favor of the Veteran, and the Board finds that entitlement to service connection for a bilateral knee disability is warranted.


ORDER

Entitlement to service connection for a bilateral knee disability is granted.


REMAND

The Veteran has also claimed entitlement to service connection for residuals of a cranial injury, which he essentially contends occurred when he was injured in a judo match during service.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  The Court in McLendon observed that the third prong, which requires an indication that the claimant's disability or symptoms 'may be' associated with the established event, is a low threshold.  Id. at 83.

With respect to the first McLendon element, the Board notes that, in a statement he has submitted several times over the years (including in May 2004), the Veteran reported that "I still have a dent in my head and if I bump my head especially on the right side I always develop a headache within twenty four hours.  If I press on the dent it affects my right eye, ear and ear canal.  It also causes the jaw teeth on my right side to hurt both top and bottom."  The Veteran is competent to report experiencing these symptoms.  See Charles, supra.  The Board therefore finds that the first McLendon element is satisfied.  

The Board notes that there is ample evidence of record establishing that the Veteran participated in judo matches during service, and service treatment records reflect that he suffered a separated right shoulder during one such match.  The Board observes that a possible in-service head injury is not mentioned in any of the service treatment records or post-service medical records for the first 13 years following the Veteran's separation from service.  However, the Board further notes that these records are not very detailed and thus do not contradict the Veteran's contention that he suffered a head injury in service.  

The earliest indication of an in-service head injury appears in a June 1977 VA examination report.  This report reflects that "The veteran said in 1963 while participating in judo tournament, he was thrown and hit on his right shoulder and the right side of his head."  In subsequent statements from the next several decades, the Veteran has consistently described having landed on the right side of his head and his right shoulder during the judo tournament.  The Board notes that the Veteran is competent to report that he landed on his head during the judo tournament.  See Charles, supra.   Given that the Veteran first filed a service connection claim for residuals of a cranial injury in December 2003, more than 26 years following his earliest report of having landed on his head during the judo match, the Board considers his description of the in-service injury to be credible.  Therefore, the Board finds that the second McLendon element is satisfied.

The Board also finds the third McLendon element to be satisfied by the Veteran's own assertions of continuity of symptomatology, including at his September 2008 Board hearing.  Furthermore, there is medical evidence of record that supports the Veteran's claim.  For example, an April 1996 VA neuropsychological evaluation notes memory problems, a mood disorder, and cognitive difficulties reflecting underlying brain damage dysfunction.  The etiology of these disabilities is unclear, however, as the April 1996 evaluation notes that the Veteran's spinal injuries were "sustained ... during military service and exacerbated by a 1990 crash landing of a small aircraft which he was piloting."  It was further noted that the Veteran "reported whiplash injuries, spinal injuries, and separation of his shoulder in the accident with head injury and possible loss of consciousness."  However, the Board finds this evidence to contain sufficient indications of nexus to service to warrant a remand for a VA examination and an etiology opinion.

The Veteran has also claimed entitlement to service connection for an acquired psychiatric disability.  The record reflects that the Veteran was previously denied service connection for the separate issue of an inadequate personality in a May 1971 rating decision.  This rating decision discussed the Veteran's reported personality disorder, but it did not address the evidence of his hospitalization for a schizophrenic reaction from November 1969 to December 1969.  The Board therefore considers this claim to be distinct from the inadequate personality disorder claim and finds that no new and material evidence is required in order for the Board to consider this claim on its merits.

First, with respect to an in-service disability, the Board notes evidence of nervousness in a September 1963 service treatment record.  

A VA examination report dated in August 1965, approximately 17 months following his separation from service, notes that the Veteran reported that his nerves keep him in a state of depression and nausea.  A surgeon who evaluated the Veteran's right shoulder recommended that the Veteran undergo a neuropsychiatric examination because the Veteran "expresses a great deal of belligerence and probable emotional instability.  He appears opinionated and very bitter about his previous experience and the fact that he has required a number of treatments by several institutions."  

A report of VA hospitalization for almost a month from November 1969 to December 1969 diagnoses schizophrenic reaction, chronic, undifferentiated type, in partial remission.  It was noted that the Veteran had difficulty dealing with some environmental stresses and was possibly predisposed to a schizoid personality.  The Veteran was described as "nervous and tense" in a July 1970 private medical letter.  A February 1971 private doctor's letter notes the impression that the Veteran is a social psychopath and has an inadequate personality.  It states that "Since being discharged from the Service [the Veteran] states that he has been unable to hold a job because of his uncontrollable temper and a nervous reaction."  The April 1996 neuropsychological evaluation notes that the Veteran has a mood disorder, while a May 1996 VA medical record notes that the Veteran has moderate to severe depression.

In terms of a current disability, a November 2005 VA mental disorders examination report diagnoses generalized anxiety disorder and recurrent major depression, and VA medical records reflect that he has received counseling.  

The Board finds that there are sufficient indications of in-service nervousness, possible psychosis shortly following his separation from service, and current psychiatric disability to justify a remand for a VA examination and etiology opinion.  In drawing this conclusion, the Board acknowledges that the Veteran's schizophrenic reaction did not occur until more than six years following his separation from service.  However, the Board observes that the Veteran's documented in-service nervousness and the symptoms that are described in the August 1965 VA examination report raise the possibility that the Veteran's psychosis may have originated in service or within one year of his separation therefrom.  Furthermore, even though the Veteran's current medical records do not reflect that he is being treated for a psychosis, the Board believes that the in-service nervousness and the post-service psychiatric medical records (most specifically, his reports of depression in August 1965) sufficiently suggest a psychiatric disability that may be linked to a current psychiatric disability.  Finally, the Board notes that there is some suggestion in the record, most notably in the April 1996 neuropsychological evaluation, of a link between the Veteran's head injury and psychiatric symptomatology to warrant an etiology opinion.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo an appropriate VA examination to determine the nature and etiology of any current residuals of a head injury.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should identify any pertinent pathology found and should diagnose any current residuals of head injury.  As to any pertinent disability identified on examination, the VA examiner should express an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any such disability had its onset in service, was aggravated by service, or is otherwise related to any incident of service, to include as a result of an in-service head injury.  

For purposes of this opinion, the examiner should presume that the Veteran landed on his head during a judo tournament in service.  It is also noted that post-service medical records verify that the Veteran was in a plane crash in May 1990.  The examiner's opinion should include a description of any head injury residuals that are found of record prior to the May 1990 plane crash.  A specific opinion must also be provided with respect to whether the Veteran suffers from any current psychiatric disability that is a manifestation of the in-service head injury.  Any opinion expressed must be accompanied by a complete rationale.  

2.  Arrange for the Veteran to undergo an appropriate VA examination to determine the nature and etiology of any current acquired psychiatric disability.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should identify any pertinent pathology found and should diagnose any current psychiatric disability.  As to any psychiatric disability identified on examination, the VA examiner should express an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any such disability had its onset in service, was aggravated by service, or is otherwise related to any incident of service, to include as a result of an in-service head injury or a service-connected disability.  

The examiner is specifically asked to determine whether any current psychiatric disability was present in service and whether any psychosis was manifested within one year of separation from service.  In giving this opinion, the examiner should expressly discuss any relevant evidence, including (1) the September 1963 service treatment record reflecting that the Veteran was nervous; (2) the August 1965 post-service record of psychiatric or personality disorder symptomatology, and (3) the December 1969 VA medical record of the Veteran's hospitalization at a VA facility following a schizophrenic reaction.  

If any personality disorder is identified, the examiner should opine as to whether it is at least as likely as not that any such condition was aggravated by service.

A specific opinion must be provided with respect to whether the Veteran suffers from any current psychiatric disability that is related to the in-service judo injury, either as residual to a head injury or as a result of the stressful nature of the accident itself.  For purposes of this opinion, the examiner should presume that the Veteran landed on his head during a judo tournament in service.  

Any opinion expressed must be accompanied by a complete rationale.  

3.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


